DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Amendment filed 5/10/2022 has been entered. Claims 1-20 remain pending on the application. Applicant’s amendments to the Specification and the Claims have overcome each and every objection to the Specification and 112(b) rejections to the Claims previously set forth in the Non-Final Office Action mailed 3/2/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 2 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Youm (KR 20170119434 A, provided in Applicant’s IDS). 
Regarding claim 1, Youm teaches a storage device (Fig. 1, 2, pg. 9 par. 10: FIG. 5 is a schematic view illustrating a state in which beauty instruments are stored in a case in the portable beauty instrument disinfecting apparatus of FIG. 1), comprising:
a first case (Fig. 2, pg. 3 par. 8: case 110)  
having a first body (Fig. 3, 5, pg. 3 par. 6: plate 130)
and a sterilizer, the sterilizer emitting ultraviolet light (Fig. 5: the left-hand side LED lamp, pg. 3 par. 6: ultraviolet LED lamp 150);
a second case (Fig. 2: cover 120)
having a second body (Fig. 2, pg. 4 par. 8: The inner case 140 is formed in the shape of a rectangular box having an open bottom and is formed into a size that can be inserted into the first space s1 of the case 110) 
configured to receive an object to be exposed to the ultraviolet light; (pg. 4 par. 12, pg. 5 par. 1: The second elastic band 144 is disposed on the upper portion of the first elastic band 134 and is positioned above the inner case 140 mounted on the plate 130 when the beauty device c2 such as a clipper is placed on the inner case 140, the beauty device c2is inserted between the second elastic band 144 and the inner case 140; pg. 5 par. 5: Ultraviolet rays are irradiated and the irradiated ultraviolet rays are transmitted to the entire inside of the case 110 through the first through hole 132 and the second through hole 142 and then put on the plate 130 It is possible to sterilize and disinfect the beauty instrument c1 and the beauty instrument c2 placed on the inner case c1)
and a hinge rotatably connecting first sides of the first and second cases (Fig. 1,2)
wherein the storage device further comprises: a battery provided in the first case to supply power to the sterilizer (pg. 12 par. 4: And a battery module installed in the case to supply power to the ultraviolet LED lamp); 
and a power transmitter that is electrically connected to the battery to charge the object (Fig. 8, pg. 8 par. 6-7: The clipper charging terminal 188 is configured to be electrically connected to the battery module 184 and may be provided inside the case 100 to supply the power of the battery module 184 to the clipper c2. Therefore, since the clipper c2 can be disinfected in the case 110 and the clipper charging terminal 188 can be connected and charged with the power of the battery module 184, it can be carried and used more).
Youm does not teach wherein the second body is located in the second case, as inner case 140 is located in what is interpreted to be the first case (case 110) instead of what is interpreted as the second case (cover 120). 
However, in the absence of any teaching to the contrary, the location of the first body does not affect operation since ultraviolet light would permeate throughout the inside of the device and reach the pet care device as long as there is nothing blocking the light. Absent a showing of significance or unexpected results, the claimed locations of the components are prima facie obvious and do not modify the operation of the invention and further, do not add patentable significance ((In re Japikse, 181 F.2d 1019, 86 USPQ 70(CCPA 1950); MPEP §2144.04)). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the second body (inner case 140 and the elastic bands attached to it, as shown in Fig. 11) of Youm to be attached to the second case (cover 120), with a reasonable expectation that ultraviolet light would reach the pet care device to be sterilized. Youm modified this way is hereinafter referred to as Modified Youm. 
Youm does not teach wherein the power transmitter is provided in the second case. 
	However, Modified Youm teaches wherein the second body for receiving objects to be sterilized is relocated to the second case. Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power transmitter/charging terminal 188 of Modified Youm to be rearranged to its second case, in order to charge objects received in the second body of the second case. 
Regarding claim 2, Modified Youm teaches the storage device of claim 1, and teaches wherein the first case includes a material capable of diffusing ultraviolet light (pg. 7 par. 11: Although not shown in the drawings, the inner surface of the lid 120 and the inner surface of the case 110 may be covered with an aluminum film capable of reflecting ultraviolet rays),
but does not teach wherein the first body of the first case includes a material capable of diffusing ultraviolet light. 
However, in the absence of any teaching to the contrary, the location of the aluminum, which is the material capable of diffusing ultraviolet light, does not affect operation since ultraviolet light from the sterilizer would permeate throughout the container and therefore aluminum located anywhere that’s not blocked in the container would be capable to diffusing ultraviolet light and thereby increase sterilization effectiveness. Absent a showing of significance or unexpected results, the claimed locations of the components are prima facie obvious and do not modify the operation of the invention and further, do not add patentable significance ((In re Japikse, 181 F.2d 1019, 86 USPQ 70(CCPA 1950); MPEP §2144.04)). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the aluminum of Modified Youm to be located on its first body (plate 130), with a reasonable expectation that it would be capable of diffusing ultraviolet light and increase ultraviolet sterilization. Modified Youm modified this way is hereinafter referred to as Modified Youm.
	
	Regarding claim 4, Modified Youm teaches the storage device of claim 1, and further teaches wherein the second body includes a seating groove in which is configured to receive the object (pg. 5 par. 5: Ultraviolet rays are irradiated and the irradiated ultraviolet rays are transmitted to the entire inside of the case 110 through... the second through hole 142… It is possible to sterilize and disinfect the beauty instrument c1 and the beauty instrument c2 placed on the inner case c1; NOTE: a single hole is reads on a seating groove. Also, since a pet care device placed on the plate would inevitably have some of its surface lodged in the holes, these holes read on a seating groove configured to receive the object).
	
Regarding claim 5, Modified Youm teaches the storage device of claim 4, and further teaches wherein the storage device further comprising at least one additional seating grooves formed in at least one of the first case or the second case (abstract: a plate fixed to the inside of the case so as to put a beauty instrument on an upper surface thereof and having a plurality of first through holes through which ultraviolet rays can pass; Fig. 11: through-holes 142 in inner case 140), the at least one additional seating grooves being configured to receive at least one other object (NOTE: this is a recitation of intended use, and so long as the prior art structure reads on the instant claimed structure, this limitation would be met because the same structure would be capable of the same function. In this case a theoretical pet care device can have a non-flat shape that allows it to sink into one of the through holes 142 at least partially).

Regarding claim 6, Modified Youm teaches the storage device of claim 4, and further teaches wherein the sterilizer is arranged in the first case to face the seating groove in the first body (Fig. 5: ultraviolet LED lamp 150, through holes 132).

Regarding claim 7, Modified Youm teaches the storage device of claim 5, wherein the first case includes a space formed between an inner surface of the first case and an inner surface of the first body (Fig. 5: there is a space between plate 130 and the inner bottom surface of case 110), 
an opening formed in the inner surface of the first body (Fig. 2, pg. 4 par. 1: Referring to FIG. 2, the plate 130 is formed in the form of a plate having a plurality of first through holes 132), 
Modified Youm teaches a light diffuser (pg. 7 par. 11: Although not shown in the drawings, the inner surface of the lid 120 and the inner surface of the case 110 may be covered with an aluminum film capable of reflecting ultraviolet rays) and the sterilizer is provided in the space (Fig 5: ultraviolet LED lamps 150), but does not teach wherein there is a light diffuser provided in the opening, and therefore does not teach wherein the sterilizer emits light through the opening.
However, in the absence of any teaching to the contrary, the location of the aluminum, which is the material capable of diffusing ultraviolet light, does not affect operation since ultraviolet light from the sterilizer would permeate throughout the container and therefore aluminum located anywhere that’s not blocked in the container would be capable to diffusing ultraviolet light and thereby increase sterilization effectiveness. Absent a showing of significance or unexpected results, the claimed locations of the components are prima facie obvious and do not modify the operation of the invention and further, do not add patentable significance ((In re Japikse, 181 F.2d 1019, 86 USPQ 70(CCPA 1950); MPEP §2144.04)). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the aluminum of Modified Youm to cover the perimeter of the through holes 132, with a reasonable expectation that it would be capable of diffusing ultraviolet light and increase ultraviolet sterilization. This reads on a light diffuser provided in the opening, and allows the sterilizer to emit light through the light diffuser. Modified Youm modified this way is hereinafter referred to as Modified Youm.

Regarding claim 8, Youm teaches the storage device of claim 7, wherein the space includes [[a]] the battery to supply power to the sterilizer (Fig. 5, pg. 7 par. 12: A battery module 184, pg. 12 par. 4: And a battery module installed in the case to supply power to the ultraviolet LED lamp) and it also teaches a circuit board to control an operation of the sterilizer (pg. 6 par. 7: The controller 180 controls the ultraviolet LED lamp 150 to be turned on and off), but does not explicitly teach wherein the circuitboard is located in the space. 
However, in the absence of any teaching to the contrary, the location of the circuitboard does not affect operation since it can be connected to the sterilizer by wire and therefore does not need to be in immediate proximity to the sterilizer. Absent a showing of significance or unexpected results, the claimed locations of the components are prima facie obvious and do not modify the operation of the invention and further, do not add patentable significance ((In re Japikse, 181 F.2d 1019, 86 USPQ 70(CCPA 1950); MPEP §2144.04)). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the circuitboard of Modified Youm to be located in the space between plate 130 and the inner surface of case 110, with a reasonable expectation that it would still control the sterilizer. Modified Youm modified this way is hereinafter referred to as Modified Youm.

Regarding claim 9, Modified Youm teaches the storage device of claim 8, and further teaches wherein the first case includes a charging terminal to charge the battery (Fig. 8, pg. 7 par. 13: a battery charging terminal 186 for charging the battery module 184). 

Regarding claim 16, Modified Youm teaches the storage device of claim 1, as set forth above, and further teaches wherein the object is a pet care device (NOTE: this is a recitation of intended use, and so long as the prior art structure reads on the instant claimed structure, this limitation would be met because the same structure would be capable of the same function. In theory, a user can use the apparatus of Modified Youm to contain and sterilize a pet care device. In fact, the clippers taught in Youm can read on a pet care device).

Regarding claim 17, Modified Youm teaches the storage device of claim 17, as set forth above, and further teaches wherein the second body is configured to position the pet care device such that a surface of the pet care device that contacts a pet is exposed to ultraviolet light emitted from the sterilizer (NOTE: this is a recitation of intended use, and so long as the prior art structure reads on the instant claimed structure, this limitation would be met because the same structure would be capable of the same function. A user of the device can manually move the object to be sterilized such that a surface that had previously contacted a pet is exposed to UV light).

Regarding claim 18, Modified Youm teaches the storage device of claim 17, as set forth above, and further teaches wherein the sterilizer is a first sterilizer, and the surface of the pet care device is included in a second sterilizer that emits ultraviolet light toward the pet (NOTE: this is a recitation of intended use, and so long as the prior art structure reads on the instant claimed structure, this limitation would be met because the same structure would be capable of the same function. The pet care device and its surface is not positively recited and thus the second sterilizer is not positively recited either. In theory, a user may use the apparatus of Modified Youm to contain a pet care device that emits ultraviolet light, which the user then exposes to a pet).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Modified Youm in further view of Sterilizer Smartphone For Portable (Korean Pub. No. KR 200470126 Y1).
Regarding claim 3, Modified Youm teaches the storage device of claim 1, and further teaches wherein the first and second cases have second sides opposite the first side (Fig. 1, 2) and teaches an electronic mechanism that sterilizes the contents while the lid is closing (pg. 7 par. 4)
but does not teach wherein the first and second cases have second sides opposite the first side such that the storage device is closed when the second sides contact each other and the storage device is opened when the second sides are separated from each other, and when the storage device is closed the sterilizer emits ultraviolet light, and when the storage device is opened, the sterilizer does not emit ultraviolet light.
Sterilizer Smartphone for Portable teaches a similar clamshell-style sterilization container, but for a phone. It teaches a storage device such that when it is closed (Fig. 1 shows that the second sides of the two cases contact each other when it is closed and Fig. 2 shows that they are separated from each other when the container is opened) the sterilizer operates, hence emitting ultraviolet light, but does not operate when the device is open, thus not emitting ultraviolet light, because its pressure sensors 12, 31 would not be in contact with each other when the device is open:
“The present invention forms a pressure sensor and a pressure sensor on the cover and the pedestal, respectively, and when the cover is closed, the pressure sensor and the pressure sensor are in contact with each other and the sterilization lamp operates automatically to sterilize the smartphone immediately without any additional work” (Abstract, Fig. 2). 
This is done for the reason of: “There is an advantage that the user can easily sterilize the smartphone while carrying a sterilizer” (Abstract). 
It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Modified Youm to have pressure sensors linked to its control unit 180 such that when the device is closed, the UV lamps 150 turn on to emit light, but when the container is opened, the UV lamps 150 do not emit light, as taught by Sterilizer Smartphone for Portable, in order to automate sterilization for when the user is not using the device, which makes operation more convenient. 
 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Modified Youm in further view of Deng (Chinese Pub. No. CN 2228297 Y).
Regarding claim 10, Modified Youm teaches the storage device of claim 1, but does not teach wherein a first one of the first case or the second case includes a rib and a locking protrusion and a second one of the first case or the second case includes an insertion groove in which the rib is inserted and a protrusion groove in which the locking protrusion is inserted.
Deng teaches a locking mechanism for closing the hinged lid of a container (Abstract, Fig. 9, 10). It teaches a first case (Fig. 9: box cover 1) with a rib (Fig. 9: the extension on box cover 1 with a lower thickness than the rest of the cover) and a locking protrusion (Fig. 9: the protrusion on the extension of box cover 1) and a second case (Fig. 9: box cover 2) with an insertion groove (Fig. 9: the first indentation from left to right on box cover 2) in which the rib is inserted (Fig. 9, pg. 2 par. 10) and a protrusion groove (Fig. 9: the second indentation from left to right on box cover 2) in which the locking protrusion is inserted (Fig. 9, pg. 2 par. 10). Alternatively, the box cover 1 can read on a second case, and the box cover 2 can read on a first case. 
It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify a first one of the first case (case 110) or the second case (cover 120) of Modified Youm to have a rib and a locking protrusion, and the second of one of the first case or the second case of Modified Youm to have an insertion groove in which the rib is inserted and a protrusion groove in which the locking protrusion is inserted, as taught by Deng, in order to provide a locking mechanism for closing the hinged lid of a container. 

Claims 11-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Modified Youm in further view of Robinet (Canadian Patent App. Pub. No. CA 2541447 A1, provided in Applicant’s IDS of 8/6/2021).
Regarding claim 11, Modified Youm teaches the storage device of claim 1, but does not teach further comprising a cleaning assembly to suction and filter foreign matter present in an inner space between the first and second bodies.
Robinet teaches a portable storage device for storing sports equipment (Abstract) that has a cleaning assembly (pg. 12 lines 23-25: air inlet 28, ventilation fan 30, pg. 13 lines 4-6: filtered air outlets 32) in order to remove stale, odorous air from the inside of the container (Abstract: The portable locker includes a ventilation fan on a top panel for drawing fresh air into the locker and for forcing stale air out of the locker through at least one filtered air outlet). Thus, this cleaning assembly is for the purpose of keeping the inside of the container clean and given that the outlets are filtered, this assembly can also be used to suction and filter foreign matter in the internal space, even if this latter reason is not explicitly stated by Robinet. 
Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Modified Youm to have a cleaning assembly comprising of an air inlet, a ventilation fan, and a plurality of filtered air outlets, as taught by Robinet, for the purpose of keeping the internal space of the device clean. Modified Youm modified by Robinet is hereinafter referred to as Modified Youm. 

Regarding claim 12, Modified Youm modified by Robinet teaches the storage device of claim 11, as set forth above, and further teaches wherein the cleaning assembly includes: 
an inlet to allow air to flow to the inner space from outside the storage device (pg. 12 lines 23-25: air inlet 28… to draw air into the container structure);
an outlet to allow air to flow from the inner space to the outside of the storage device; and a fan to suction air through the inlet and discharge air toward the outlet (pg. 7 lines 21-23: The fan draws in air and forces stale and malodorous air to exhaust through at least one filtered outlet).
	
	Regarding claim 13, Modified Youm modified by Robinet teaches the storage device of claim 12, as set forth above, and further teaches wherein the cleaning assembly further includes a filter to filter foreign matter from air discharged through the outlet (pg. 13 lines 4-6: filtered air outlets 32, Claim 4: the filters being capable of purifying the air exhausting from the container structure). 
	
	Regarding claim 14, Modified Youm modified by Robinet teaches the storage device of claim 13, as set forth above, and further teaches wherein the cleaning assembly further includes a foreign matter reservoir to store the foreign matter filtered by the filter (a foreign matter reservoir is interpreted broadly to mean any space that is capable of storing foreign matter filtered by the filter; therefore, the internal space of the device of Modified Youm can read on a foreign matter reservoir because foreign matter can accumulate in it).
	Regarding claim 15, Modified Youm modified by Robinet teaches the storage device of claim 12, and further teaches wherein the first and second cases have first ends and second ends opposite the first ends (Fig. 1, 2: the length-wise pair of opposite sides on case 110 and cover 120, each, are interpreted to be a first end and second end of each case), but does not teach wherein the inlet is provided at the first end of the first case, and the outlet is provided at the second end of the second case.
However, in the absence of any teaching to the contrary, the locations of the inlet and outlet does not affect operation since airflow in and out of the container is achieved regardless. Absent a showing of significance or unexpected results, the claimed locations of the components are prima facie obvious and do not modify the operation of the invention and further, do not add patentable significance ((In re Japikse, 181 F.2d 1019, 86 USPQ 70(CCPA 1950); MPEP §2144.04)). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the inlet of Modified Youm to be located at the first end of the first case and the outlet of Modified Youm to be located at the second end of the second case, with a reasonable expectation that airflow between the inlet and outlet would still be achieved. 

Regarding claim 19, Modified Youm modified by Robinet teaches the storage device of claim 11, as set forth above, and further teaches wherein the object is a pet care device, 
and the second body is configured to position the pet care device such that a surface of the pet care device that contacts a pet is positioned in the inner space between the first and second bodies (NOTE: this is a recitation of intended use, and so long as the prior art structure reads on the instant claimed structure, this limitation would be met because the same structure would be capable of the same function. In theory, a user can use the apparatus of Modified Youm to contain a pet care device, and manually place the pet care device such that the surface of the pet care device that contacts a pet is positioned in the inner space between the first and second bodies).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Modified Youm modified by Robinet (hereinafter referred to as Modified Youm) in further view of Zeng (CN 106942875 A, provided in Applicant’s IDS of 8/6/2021).
Regarding claim 20, Modified Youm teaches the storage device of claim 12, as set forth above, and teaches a battery (Youm fig. 10: battery module 184) but does not teach further comprising a motor that is provided in the second case to drive the fan and is electrically connected to the battery.
Robinet teaches a battery for powering the fan (Robinet pg. 17 lines 3-5: In another variant, the device can include a rechargeable battery to provide a temporary energy source while the bag is being transported home). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Modified Youm to connect the battery module 184 to the fan so that the battery powers the fan, as taught by Robinet, in order to provide a mobile energy source for the fan. 
	Zeng teaches a container with a dust removal system (title) that uses a fan powered by a motor connected to a power supply (abstract: the power box is fixed with output end of power supply, a power supply is electrically connected with the input end of with the electronic meter and the motor switch, output end of motor switching electric connection input end of the micro-motor, the micro-motor through shaft coupling, rotating shaft drives the fan blade to rotate) located in what is interpreted to be a second case (Fig. 1-2). 
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Modified Youm to have a motor electrically connected to the battery to spin the fan, as taught by Zeng, in order to provide a means of operating the fan. 
	

Response to Arguments
Applicant's arguments filed 5/10/2022 have been fully considered but they are not persuasive.
Applicant argues:
For example, claim 1, as amended herein, recites a storage device comprising: a first case having a first body and a sterilizer, the sterilizer emitting ultraviolet 
light; 
a second case having a second body configured to receive an object to be 
exposed to the ultraviolet light; and 
a hinge rotatably connecting first sides of the first and second cases, 
wherein the storage device further comprises: 
a battery provided in the first case to supply power to the sterilizer; and 10 
a power transmitter that is electrically connected to the battery and is provided 
in the second case to charge the object. 
As described below, the applied references do not teach or suggest this combination of features. 
For example, as depicted in FIGS. 4 and 5 of YOUM (reproduced below), a main body portion 101 includes a case 110 and a cover 120. An ultraviolet LED lamp 150 and a battery module 184 are provided in space formed between a bottom surface of case 110 and a plate 130 and below inner case 140, and the ultraviolet LED lamp 150 emits ultraviolet light to sterilize a cosmetic device c1, such as a comb or scissors, placed on one of plate 130 or in inner case 140.
As an initial observation, Applicant submits that YOUM positions both cosmetic device c2 to be sterilized and ultraviolet LED light 150 in lower case 110 and away from upper cover 120, such that YOUM does not teach or suggest a combination of "a first case having a first body and a sterilizer, the sterilizer emitting ultraviolet light; [and] a second case 
having a second body configured to receive an object to be exposed to the ultraviolet light," as recited in claim 1. 
The Office Action alleges that it would be obvious to reposition components of YOUM. Applicant respectfully disagrees and submits that one of reasonable skill in the art could not modify the structure in YOUM to repo cosmetic device c1 to be received in cover 120 without entirely redesigning the device in YOUM. For example, as depicted in FIGS. 4 and 5, YOUM teaches using elastic bands 134, 144 to position cosmetic device c1 within the case 110 and away from cover 120. 
It was implicit in the original rejection that inner case 140 included elastic bands 144, as shown in Youm Fig. 11, and thus, objects would be able to be attached to case 140. However, for the sake of clarification: after modifying Youm to rearrange its inner case 140 into cover 120, it would be obvious to modify Youm to have at least one elastic band in its cover, as taught by Youm, in order to elastically press and fix an item to the second inner case. Such a modification is also a mere duplication and repositioning of a known component for a known purpose on top of the existing design, which does not involve entirely redesigning the device of Youm, especially since the elastic bands are already attached to case 140 to begin with. The Manual of Patent Examining Procedures discloses that in In re Harza, 274, F.2d 669, 124 USPQ 378 (CCPA 1960), a mere duplication of parts for a multiplied effect has no patentable significance unless a new and unexpected result is produced. In this case, there is no new and unexpected result because the expected result is being able to secure items to the inner case. 
Furthermore, the recited feature of a second case having a second body configured to receive an object to be exposed to the ultraviolet light allows a received object to be positioned such that certain surfaces of the object are exposed to UV light while other surfaces of the object would be sheltered by the second body. 
The structure of Youm already allows it to be used in such a manner, because the places where the object contacts the surfaces of the inner case or the elastic band would not be exposed to UV light. Furthermore, this is not an unexpected or new result because so long as objects are resting on a non-transparent surface and not floating in air, there will be surfaces, however small, that will not be exposed to UV light. In addition, this teaching of advantageousness is not taught in the Specification.
Applicant argues: 
Furthermore, since as the device of YOUM is intended to sterilize a cosmetic device c1, YOUM cannot be reasonably interpreted to teach or suggest does not teach or suggest "a power transmitter that is electrically connected to the battery and is provided in the second case to charge the object." YOUM does not teach or suggest any top of power transmitter. Furthermore, the cosmetic device c1 of YOUM (e.g., scissors or a comb) is not chargeable such that one of reasonable skill in the art would not look to modify the design in YOUM to include the recited power transmitter. 
A power transmitter in the instant claim is interpreted to be an electronic connection that allows power to be transferred from an internal power source to a device located in the device. The clipper charging terminal, located in case 110 (interpreted to be the second case) of Youm meets this limitation: “The clipper charging terminal 188 is configured to be electrically connected to the battery module 184 and may be provided inside the case 100 to supply the power of the battery module 184 to the clipper c2. Therefore, since the clipper c2 can be disinfected in the case 110 and the clipper charging terminal 188 can be connected and charged with the power of the battery module 184, it can be carried and used more” (pg. 8 par. 6-7). See updated rejection for claim 1 for the modification to place the power transmitter in the second case. 
Furthermore, positioning the power transmitter (and a received object to be charged) in the second case, as recited in claim 1, would prevent interference between the charging by the power transmitting and the driving of the sterilizer in the first case. 
 This is new matter that is not taught in the Specification. Furthermore, one having ordinary skill in the art would be able to wire multiple electronic hardwire connections near each other without “interference” simply by having separate connections leading to a single controller, which is also demonstrated by Youm (Fig. 9). There is no teaching that separate physical electronic wires, the kind wrapped in insulated materially widely used in the field, would cause electronic interference with each other when located near each other. 
Applicant argues:
HWANG (Korean Patent Publication No. KR200470126) does not cure the above- identified deficiencies in YOUM  with respect to claim  1. The Office Action applies HWANG as allegedly teaching the features in claim 3 that when the storage device is closed, the sterilizer emits ultraviolet light, and when the storage device is opened, the sterilizer does not emit ultraviolet light. Without acquiescing in the allegations in the Office Action, Applicant notes that as depicted in FIG. 2 (reproduced below), HWANG teaches a phone sterilizer that includes a body 20 and a cover 30, with a sterilization lamp provided 13a and an elastic fixing portion 28b being provide in the body 20, such that HWANG does not teach or suggest a second case having a second body configured to receive an object to be exposed to the ultraviolet light, as recited in claim 1. Furthermore, cover 30 of HWANG does not include a component corresponding to a power transmitter that is electrically connected to the battery and is provided in the second case to charge the object, as further recited in claim 1. 
DENG does not cure the above-identified deficiencies in YOUM with respect to claim 1. The Office Action applies DENG as teaching features in claim 10 related to a case having a rib and a locking protrusion, and another case having an insertion groove in which the rib is inserted and a protrusion groove in which the locking protrusion is inserted. Without acquiescing in the allegations in the Office Action regarding claim 10, Applicant submits that as depicted in FIG. 9 (reproduced below), the lunch box of DENG has a closing structure with hook 14 in lid 2 and groove 15 in cover 2, but would not include a second case having a second body configured to receive an object to be exposed to the ultraviolet light, or a power transmitter that is electrically connected to the battery and is provided in the second case to charge the object, as recited in claim 1.
CHAPPELL et al. does not cure the above-identified deficiencies in YOUM with respect to claim 1. The Office Action applies CHAPPELL et al. as allegedly teaching the feature in claims 11-15 related to a cleaning assembly to suction and filter foreign matter present in an inner space between the first and second bodies. Without acquiescing in the allegations in the Office Action regarding claims 11-15, Applicant submits that as depicted in FIG. 1 (reproduced below), the hockey locker of CHAPPELL et al. has an enclosure 26 to receive stored hocket objects but does not include a first body with a sterilizer and a battery as recited in claim 1, and therefore, could include a second case having a second body configured to receive an object to be exposed to the ultraviolet light, or a power transmitter that is electrically connected to the battery and is provided in the second case to charge the object, as recited in further claim 1.
Hwang, Deng, and Chappell et al. do not need to cure the above-identified limitations in relation to claim 1 because modified Youm teaches a second case having a second body configured to receive an object to be exposed to the ultraviolet light, a power transmitter that is electrically connected to the battery and is provided in the second case to charge the object, as recited in further claim 1, as set forth above in the updated rejection for claim 1. 
Applicant argues: 
Furthermore, claim 2 is patentable over the applied references, whether taken alone or in any reasonable combination, for additional reasons. Claim 2 recites that the first body of the first case includes a material capable of diffusing ultraviolet light. The Office Action applies a sections of YOUM discussing the use of an aluminum sheet along case 110 to reflect the ultraviolet light. However, reflection of light by an aluminum sheet does not correspond to the recited "diffusing", which generally means to spread out or scatter (and not reflect). Similarly, YOUM would not teach or suggest the light diffuser recited in claim 7. 
	Aluminum is capable of diffusing light as well as reflecting light, depending on the pore size, according to 2013 NPL “Pore size dependence of diffuse light scattering from anodized aluminum solar cell backside reflectors” : “In this work, the scattering efficiency of bare aluminum BSRs with different pore sizes and ordering of surface microstructures are investigated. The BSRs were fabricated by utilizing the process of self-ordering anodic oxidation on aluminum foils resulting in regions with an approximately hexagonally periodic surface microstructure. It was found that the total and diffuse light scattering reflectance spectra showed opposite tendencies when increasing the pore size of the microstructures. When the pore size was increased to 700 nm, more than 68% of the incident light with wavelengths from 250 nm to 800 nm was reflected by scattering. For a similar geometry, except that it had less ordering, this number was increased to around 80%” (abstract). 

Applicant argues: 
Furthermore, claim 4 is patentable over the applied references, whether taken alone or in any reasonable combination, for additional reasons. Claim 4 recites that the second body includes a seating groove in which is configured to receive the object. In addressing original claim 4, the Office Action alleges that YOUM teaches through holes 142. However, as previously described, YOUM teaches that elastic bands 144 to position cosmetic device c1 on inner case 140, and the inner case 140 includes holes 142 through which ultraviolet light from ultraviolet LED light 150 passes to reach cosmetic device c1. Thus, the holes 142 of YOUM provide throughways for ultraviolet light and does not correspond to the recited for the recited seating groove in which is configured to receive the object. Furthermore, as previously described, the cover 120 of YOUM does not receive cosmetic device c1 and would not be modified to include the recited seating groove. 
	The limitation “seating groove” is a recitation of intended use, and so long as the prior art structure reads on the instant claimed structure, this limitation would be met because the same structure would be capable of the same function. The through holes 142 correspond to a definition of a groove. Just because they are taught in Youm as corresponding to one function of intended use, allowing light to pass, does not preclude them from being capable of performing another function of intended use, which is receiving an object to be sterilized. The structure of the holes allows them to receive an object to be sterilized, even if this is not explicitly stated in Youm. Furthermore, Modified Youm receives an object to be sterilized, as set forth above, and the modification is to rearrange the second inner case into the cover, and the second case already includes holes which can function as seating grooves. 

Applicant argues:
Furthermore, claim 6 is patentable over the applied references, whether taken alone or in any reasonable combination, for additional reasons. Claim 6 recites that the sterilizer is arranged in the first case to face the seating groove in the second body. As previously described, YOUM does not teach or suggest the recited seating groove in the second cosmetic device c1 is positioned on inner case 140, and the inner case 140 includes holes 142 through which ultraviolet light from ultraviolet LED light 150 passes to reach cosmetic device c1 such that YOUM positions the cosmetic device c1 adjacent to ultraviolet LED lights in case 110, but does not teach the recited feature of claim 6.
As argued above, Youm teaches the recited seating groove as holes 142 in inner case 140 and modified Youm teaches holes in a second case located in cover 120 that read on a seating groove, so that an object placed in the first case would face the seating groove located in the second body. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGRU CHEN whose telephone number is (571)272-1201. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A. Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHANGRU CHEN/Examiner, Art Unit 1796                                                                                                                                                                                         
/KEVIN JOYNER/Primary Examiner, Art Unit 1799